                 Case 3:20-cv-06005-RSL Document 20 Filed 08/20/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8

 9
       ANN and MUHAMMAD CHAUDHRY
10                                                       No. 3:20−cv−06005-RSL
                                Plaintiffs,
11            v.                                         STIPULATED MOTION TO EXTEND
                                                         EXPERT DISCLOSURE &
12
       AMERICAN FAMILY MUTUAL                            DISCOVERY DEADLINE
13     INSURANCE COMPANY, a foreign insurer,

14                              Defendant.
15

16
            COME NOW, the Parties by and through their counsel of record, and respectfully move
17
     this Court, via stipulation, as follows:
18
                                              I.   STIPULATION
19
            1.       The Parties make this motion in good faith and not for the purpose of delay.
20

21          2.       This is a first-party insurance coverage dispute, in which the plaintiffs, Ann

22                   Chaudhry and Muhammad Chaudhry (“Plaintiffs Chaudhry”), assert claims for

23                   breach of contract, bad faith, breach of the Washington Consumer Protection Act

24                   (“CPA”), violations of the Insurance Fair Conduct Act (“IFCA”), and for fees and

25

26

      No. 3:20−cv−06005-RSL
      STIPULATED MOTION TO EXTEND                                     WATHEN | LEID | HALL | RIDER, P.C.
      EXPERT DISCLOSURE & DISCOVERY DEADLINE - 1                                 222 ETRURIA ST.
                                                                          SEATTLE, WASHINGTON 98109
                                                                        (206) 622-0494/FAX (206) 587-2476
               Case 3:20-cv-06005-RSL Document 20 Filed 08/20/21 Page 2 of 4




 1                 costs, including Olympic Steamship attorney fees. Defendant American Family

 2                 Mutual Insurance Company, S.I. (“American Family”) denies any and all liability.

 3        3.       Pursuant to the Minute Order Setting Trial Date & Related Dates [ECF 15],

 4                 Reports from Expert Witnesses under FRCP 26(a)(2) are currently due on
 5
                   September 8, 2021. The deadline to complete discovery is November 7, 2021.
 6
                   Id.
 7
          4.       On March 10, 2021, this Court entered an order granting Stipulated Leave for
 8
                   Withdrawal and Substitution of Counsel, wherein Pfau Cochran Vertetis Amala,
 9

10                 PLLC was granted leave to withdraw as counsel of record for Plaintiffs Chaudhry

11                 and Scuderi Law Offices, P.S., was granted leave to substitute in as counsel of
12                 record for Plaintiffs Chaudry. See ECF 17.
13
          5.       Though the Parties have diligently been engaging in discovery, the Parties agree
14
                   that the current deadlines are not sufficient to obtain relevant necessary discovery
15
                   and file timely rebuttal expert reports.
16

17        6.       The Parties have thus discussed the current deadlines for expert disclosure and

18                 discovery completion and agree that a 45-day extension of these two (2) deadlines

19                 for good cause is needed to obtain relevant necessary discovery and file timely
20
                   rebuttal expert reports.
21
          7.       As such, the Parties request to extend both the discovery cutoff as well as the
22
                   deadline to disclose expert rebuttal disclosures as follows.
23

24

25

26

     No. 3:20−cv−06005-RSL
     STIPULATED MOTION TO EXTEND                                     WATHEN | LEID | HALL | RIDER, P.C.
     EXPERT DISCLOSURE & DISCOVERY DEADLINE - 2                                 222 ETRURIA ST.
                                                                         SEATTLE, WASHINGTON 98109
                                                                       (206) 622-0494/FAX (206) 587-2476
                Case 3:20-cv-06005-RSL Document 20 Filed 08/20/21 Page 3 of 4




 1                   Events                        Current Deadline [ECF 15]            Proposed Deadline
 2
                     Reports     from     expert September 8, 2021                      October 25, 2021
 3
                     witnesses under FRCP
 4
                     26(a)(2) due
 5
                     Discovery Completed By        November 7, 2021                     December 22, 2021
 6

 7
           8.       The Parties are not requesting an extension of any additional deadlines on the
 8
                    Scheduling Order at this time.
 9
           9.       For the above reasons, the Parties jointly request that the Court grant this stipulated
10
                    motion to extend the deadlines as set forth above.
11

12
           RESPECTFULLY SUBMITTED this 19th day of August 2021.
13

14
     WATHEN | LEID | HALL | RIDER, P.C.                  SCUDERI LAW OFFICES, P.S.
15

16   s/ Kimberly Larsen Rider                            s/ Joseph Scuderi (via email authorization
     Rory W. Leid, III, WSBA No. 25075                   8/18/2021)
17   Kimberly Larsen Rider, WSBA No. 42736               Joseph Scuderi, WSBA No. 26623
     A. Elyse O’Neill, WSBA No. 46563                    Attorney for Plaintiffs Chaudhry
18   Attorneys for Defendant American Family             924 Capitol Way South
     222 Etruria St.                                     Olympia, Washington 98501
19
     Seattle, WA 98109                                   Tel: (360) 534-9183 | Fax: (360) 956-9795
20   Tel: (206) 622-0494 | Fax: (206) 587-2476           joescuderi@ScuderiLaw.com
     rleid@cwlhlaw.com
21   krider@cwlhlaw.com
     eoneill@cwlhlaw.com
22

23

24

25

26

     No. 3:20−cv−06005-RSL
     STIPULATED MOTION TO EXTEND                                        WATHEN | LEID | HALL | RIDER, P.C.
     EXPERT DISCLOSURE & DISCOVERY DEADLINE - 3                                    222 ETRURIA ST.
                                                                            SEATTLE, WASHINGTON 98109
                                                                          (206) 622-0494/FAX (206) 587-2476
            Case 3:20-cv-06005-RSL Document 20 Filed 08/20/21 Page 4 of 4




 1
                                         II.     ORDER
 2
          IN CONFORMITY with the foregoing Stipulation, IT IS SO ORDERED.
 3

 4        The Court shall issue an amended case scheduling Order in conformity herewith.

 5

 6               Dated this 20th day of August, 2021.
 7

 8

 9                                             ROBERT S. LASNIK
10                                             UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     No. 3:20−cv−06005-RSL
     STIPULATED MOTION TO EXTEND                                WATHEN | LEID | HALL | RIDER, P.C.
     EXPERT DISCLOSURE & DISCOVERY DEADLINE - 4                            222 ETRURIA ST.
                                                                    SEATTLE, WASHINGTON 98109
                                                                  (206) 622-0494/FAX (206) 587-2476
